PD1396-14
                                                                                         COURT OF CRIMINAL APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                         Transmitted 5/20/2015 8:00:45 AM
                                                       LAW OFFICES                         Accepted 5/22/2015 9:35:53 AM
                                     GO LDST EI N , GO LDST E I N A N D H ILLEY                            ABEL ACOSTA
                                          3 1 0 S. ST. MARY'S STREET, SUITE 2900                                   CLERK
                                            SAN ANTONIO, TEXAS 7 8205-3 1 1 7
ELI GOLDSTEIN                                                                                      AREA CODE 2 IO
  (1910-1998)                                                                                TELEPHONE 2 26- 1 463
GERALD H. GOLDSTEIN
  LICENSED IN TEXAS AND   COLORADO                                                                 AREA CODE 2 1 0
VAN G. H1LLEY                                                                                 FACSIM ILE 2 26-8367
CYNTH IA HU.JAR OR R
DONALD H. FLANAR Y, 1 1 1



                                                        May 20, 2015

      Court of Criminal Appeals
      Attn: Abel Acosta, Clerk of the Court
      Supreme Court Building
      201 West 14th Street, Room 106
      Austin. Texas 78701

                RE:         Jon Thomas Ford vs. State of Texas, Cause No. PD-1396-14 in the Court
                            of Criminal Appeals, Austin, Texas.

      Dear Mr. Acosta,

      Undersigned counsel for Jon Thomas Ford, Appellant, respectfully notifies the judges of this
      Honorable Court that she will bring one (1) additional case to their attention at oral
      argument set on May 20, 2015, in regard to the above entitled and numbered cause.

      The one (1) case is as follows:

                    Grady v. North Carolina, _U.S._, 135 S. Ct. 1368,_L Ed._ (March 30, 2015).

      Thank you for your attention to this matter. Please do not hesitate to contact my office if you
      have any questions.

                                                        Sincerely,

                                                        /s/ Cynthia E. Orr

                                                        Cynthia E. Orr
                                                         Goldstein, Goldstein & Hilley


      cc: ADA Jay Brandon